        Case 2:18-cr-00365-JNP-BCW Document 266 Filed 04/18/19 Page 1 of 4




         IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                                      CENTRAL DIVISION


    UNITED STATES OF AMERICA,

                  Plaintiff,                       ORDER DENYING MOTION FOR BILL
                                                          OF PARTICULARS
           vs.



                                                        Case No. 2:18-cr-00365-JNP-BCW
    JACOB KINGSTON, ISAIAH KINGSTON,
    and LEV DERMEN,                                            Judge Jill N. Parrish

                                                           Magistrate Brooke C. Wells
                  Defendant.
                                                                        Ma



         This matter was referred to the undersigned by Judge Jill N. Parrish pursuant to 28 U.S.C

636(b)(1)(A).1 Before the undersigned are two motions, a Motion for Bill of Particulars2 from

Sally Kingston (Sally) and a Motion for Bill of Particulars3 from Rachel Ann Kingston (Rachel

Ann).4 After reviewing the parties’ memoranda, the court DENIES both motions for bills of

particular.




1
    ECF No. 59.
2
  ECF No. 194.
3
  ECF No. 203.
4
  Both motions combined an Objection to Magistrate Judge’s December 7, 2018 Order [ECF No.
100]. Judge Jill N. Parrish is handling the portions of these filings pertaining the objections to
the protective order, and the undersigned is handling the motions for bill of particulars. See ECF
No. 211.
      Case 2:18-cr-00365-JNP-BCW Document 266 Filed 04/18/19 Page 2 of 4



                               BACKGROUND AND ANALYSIS

        Neither Sally nor Rachel Ann were named in the original or superseding indictments.5

On January 17, 2019, five months after the commencement of this action, the government filed a

Second Superseding Indictment (the Indictment) which contains 46 counts and names six

defendants.6 Sally was charged with one count of conspiracy to commit mail fraud (Count One)

and one count of conspiracy to commit money laundering (Count 23).7 Rachel Ann was charged

with one count of conspiracy to commit mail fraud (Count One), one count of conspiracy to

commit money laundering (Count 23), two counts of money laundering (Counts 40-41), and one

count of destroying and concealing records (Count 45).8 Both Sally and Rachel have moved for

bills of particular.

        “[T]he granting or denial of a motion for bill of particulars is left to the discretion of the

trial court.”9 Generally, if the particular requested is “not such that the Court can determine on

its own that nondisclosure until trial would result in prejudicial surprise or the preclusion of an

opportunity for meaningful defense preparation, then the Court must balance the competing

interests of the defense and government.”10 Here, both Sally and Rachel Ann argue they will be

prejudiced by denial of the bill of particulars due to 1) time constraints, 2) volume and

complexity of the discovery, and 3) group-pleading approach of the Indictment. Specifically,

regarding the latter, Sally and Rachel Ann aver that because the Indictment refers to all

defendants as “they” in more than 50 subparagraphs, without factual specifics about each



5
   See ECF Nos. 1 and 95.
6
   See ECF No. 135.
7
   Id. at 2.
8
   Thus, the counts at issue regarding Sally and/or Rachel are: one, twenty-three, forty, forty-one
and forty-five.
9
   United States v. Wright, 826 F.2d 938, 942 (10th Cir. 1987) (internal citations omitted).
10
   Id. at 943 (internal citations omitted).
      Case 2:18-cr-00365-JNP-BCW Document 266 Filed 04/18/19 Page 3 of 4



defendant, trial preparation may turn into a “wild goose chase” as the Indictment does not

articulate a theory of criminal liability against them.

       As a preliminary matter, the court does not find the Indictment is facially insufficient.

On the contrary, it is framed in the statutory language and is quite specific for each count. For

example, Count One contains two detailed lists of 37 U.S. Treasury Checks, including mailing

dates and amounts, as well as 39 Internal Revenue Service Forms reporting biodiesel credits,

including dates, gallons and amounts claimed. Likewise, Count 23 also contains a chart of 305

financial transactions totaling $3.26 billion in transfers between Washakie and other entities,

including time frames, number of transactions and total transfer amounts. Counts 40-41, also

contain a detailed chart, naming individual defendants and providing dates and amounts of

money transfers. Finally, Count 45 provides details about the destruction of and removal of

records and documents on hard-drives on a specific date and location.

       “Mere recitation of volume and complexity” is not enough to establish prejudicial

surprise.11 “It is not the function of a bill of particulars ‘to disclose in detail evidence upon

which the government will rely at trial.’”12 “A bill of particulars is not necessary if the

indictment sets forth the elements of the offense charged and sufficiently apprised the defendant

of the charges to enable him to prepare for trial.”13 Foremost, a defendant is not entitled, as part

of the indictment, to the “factual proof that will be relied upon to support the charges.”14

       It is undisputed the government has produced voluminous and complete discovery.

Instead, both Sally and Rachel Ann aver they need a bill of particulars to learn the government’s




11
   Id. at 944.
12
   Id. (citing U.S. v. Barbieri, 614 F.2d 715, 719 (10th Cir. 1980).
13
   U.S. v. Levine, 983 F.2d 165, 167 (10th Cir. 1992).
14
   U.S. v. Dunn, 841 F.2d 1026, 1029 (10th Cir. 1988).
        Case 2:18-cr-00365-JNP-BCW Document 266 Filed 04/18/19 Page 4 of 4



theory of the case for trial preparation. Here, the Indictment describes in detail all alleged

instances of mail fraud, money laundering and destruction of records. Likewise, Sally and

Rachel Ann will have access to the government’s file, including Jenck’s material, prior to trial.

Lastly, the Indictment is not facially insufficient. Given the full disclosure here, the court

concludes neither Sally nor Rachel Ann will be prejudiced or inhibited in their trial preparation.

As such bill of particulars is not warranted15 and the Motions for Bill of Particulars [ECF Nos.

194 and 203] are DENIED.

          IT IS SO ORDERED.


          DATED this 18 April 2019.




                                               Brooke C. Wells
                                               United States Magistrate Judge




15
     Levine, 983 F.2d at 167.
